In re: Oris Ardoin applying for writ of habeas corpus.
Writ granted.
ORDER
The petition of relator in the above entitled and numbered cause having been duly considered:
It is ordered that this case be fixed for oral argument before this Court on Thursday, February 26, 1970, at 11:00 A.M.;
It is further ordered that the Honorable Judge of the Thirteenth Judicial District Court, Parish of Evangeline, appoint an attorney-at-law to represent the Relator in the proceeding before this Court and that the Clerk of the Supreme Court be notified of the appointment.
It is further ordered that briefs be filed by counsel for the State and relator in accordance with Rule IX of the Rules of this Court.